Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 10-12-2020 has been entered.

2.        Claims 1, 2, 4 - 18 are pending.  Claims 1, 4, 8, 14 have been amended.  Claim 3 has been canceled.  Claims 1, 8, 14 are independent.    This application was filed on 11-10-2017.  

Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 10-12-2020, with respect to the rejection(s) under Maher in view Campos and further in view of Darnell have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maher in view of Campos and further in view of Peirce.

A.  The Claim Objections for Claims 8 and 14 are withdrawn due to claim amendments. 

B.  Applicant argues on page 7 of Remarks:    ...   Darnell does not disclose “a precomputed version of the ESN encrypted using a symmetric key known to the gateway but not to the ECU.”. 

    The Examiner respectfully disagrees.   Darnell is no longer used as grounds of rejection.  Peirce discloses a precomputed version of an identification number such as an equipment serial number (ESN).  (see Peirce paragraph [0018], lines 28-32: credentials generated include digital certificates, one or more keys, identifiers (i.e. module serial number, vehicle identification number (VIN); (ESN generated before actually utilized))  Maher discloses an encryption operation utilizing a symmetric encrypted key (known to the gateway). (see Maher paragraph [0131], lines 11-26: cryptographic keys used in exchanging cryptographic messages between trusted systems; messages originating from trusted systems, components, devices associated with a vehicle are encrypted and/or digitally signed using keys; trusted receiving encrypted messages use keys to decrypt and/or verify the signature associated with messages; (symmetric key utilized as cryptographic key); paragraph [0152], lines 4-18: receiving a communication from a trusted vehicle; communication is analyzed to determine if originating ECU is trusted (possesses trusted credentials); determination made that communication and originating ECU are trusted)

C.  Applicant argues on page 8 of Remarks: For at least these reasons, independent claim 1 and all claims that depend therefrom are patentable over Maher in view of Campos and further in view of Darnell.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.  

D.  Applicant argues on page 8 of Remarks: Independent claims 8 and 14 differ in scope from that of independent claim 1 but are patentable at least for similar reasons.

    Independents claim 8 and 14 have similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against independent claims 8 and 14.   

E.  Applicant argues on page 8 of Remarks: Dependent claims 2, 4-7, 9-13, and 15-18 are in condition for allowance at least due to their dependence from one of independent claims 1, 8, or 14.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.   

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.        Claims 1, 2, 4 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (US PGPUB No. 20130212659) in view of Campos et al. (WIPO Publication No. WO/2017/010859) and further in view of Pierce et al. (US PGPUB No. 20110145925).     

Regarding Claim 1, Maher discloses a system comprising:
a)  a gateway of a vehicle, connected to a telematics control unit (TCU) and a plurality of electronic control units (ECUs) (see Maher paragraph [0006], lines 1-15: facilitating a security and trust architecture in networked or connected vehicles; including information relating to a plurality of electronic control unit (ECUs) and network connections included in connected vehicle; a telematics system and engine control modules and/or embedded systems that control one or more systems or subsystems in vehicle; paragraph [0126], lines 1-8: gateways issued trusted credentials used to indicate to other devices and systems that communication originating from gateways are trusted), programmed to perform operations. 

Furthermore, Maher discloses the following:
c)  responsive to confirmation that the ESN of the target ECU is not included in a web of trust, (see Maher paragraph [0129], lines 1-15: an unverified system will not be able to process trusted credentials issued by trust authority; communication from unverified systems will originate outside the boundary of trust; trusted systems, components and devices disregard communications 
d)  send a trust request to a plurality of subnets of the vehicle, (see Maher paragraph [0154], lines 1-4: ECU receives a request to access certain secure content; (request generated and processed within a particular network environment, subnet)) and 
f)   verify that the target ECU is trusted at least by decrypting the trust response using the symmetric key (see Maher paragraph [0131], lines 11-26: cryptographic keys used in exchanging cryptographic messages between trusted systems; messages originating from trusted systems, components, devices associated with a vehicle are encrypted and/or digitally signed using keys; trusted receiving encrypted messages use keys to decrypt and/or verify the signature associated with messages; (symmetric key utilized as cryptographic key)) and adding the ESN to the web of trust. (see Maher paragraph [0152], lines 4-18: receiving a communication from a trusted vehicle; communication is analyzed to determine if originating ECU is trusted (possesses trusted credentials); determination made that communication and originating ECU are trusted)   

    Furthermore, Maher discloses for g): responsive to confirmation that the ESN of the target ECU is included in the web of trust stored to the gateway. (see Maher paragraph [0127], lines 1-14: trust hierarchies between ECUs are identified; based on the identified relationships, devices (i.e. ECUs) that are included in a trusted architecture are identified and based on the identified relationship the ECUs are issued trusted credentials; paragraph [0126], lines 1-8: gateways issued trusted 
    Although, Maher discloses vehicle software update capabilities (see Maher paragraph [0107], lines 1-8: articulate which entities are authorized to access which resources and for which purposes such as software update access; paragraph [0071], lines 1-6: connected vehicle designed such that control signals sent from an ECU in vehicle; control certain vehicle functions), Maher does not specifically disclose for b), and for g): receiving and forwarding a command to a target ECU. 
However, Campos discloses: 
b)  receive a command from the TCU, the command specifying an electronic serial number (ESN) of a target ECU of the ECUs; (see Campos page 7, lines 4-7: system for reprogramming ECU devices (Electronic Control Units) in vehicles; transmit new software files (downloading software updates) to vehicle for reprogramming) and
g)  forward the command to the target ECU. (see Campos page 8, lines 4-26: encrypting files of software for updating vehicle ECUs; generating an encrypted package; adding a header with data referring to: vehicle information, ECU identification (ID) data, data packet size, key of software file, and etc.; receive and separate encrypted package (i.e. software files); decrypt encrypted package; obtain software files for each type of vehicle and each specific ECU; only ECU to be reprogrammed (target ECU) attends to the transmitted messages; receiving ECU proceeds to self-reprogram)    


    Furthermore, Maher discloses for e): receive a trust response from the target ECU via one of the subnets. (see Maher paragraph [0152], lines 4-18: receiving a communication from a trusted vehicle; communication is analyzed to determine if originating ECU is trusted (possesses trusted credentials); determination made that communication and originating ECU are trusted; paragraph [0056], lines 1-20: inter-vehicle networks use wireless and/or wired communication technologies (multiple types of networks, subnets) that connect the vehicle to the external world; configured to facilitate communication with a network incorporating any suitable communication standard and/or protocol (networking, internetworking, subnets)), and encrypted using a symmetric key known to the gateway but not to the ECU. (see Maher paragraph [0131], lines 11-26: cryptographic keys used in exchanging cryptographic messages between trusted systems; messages originating from trusted systems, components, devices associated with a vehicle are encrypted and/or digitally signed using keys; trusted receiving encrypted messages use keys to decrypt and/or verify the signature associated with messages; (symmetric key utilized as cryptographic key); paragraph [0152], lines 4-18: receiving a communication from a trusted vehicle; communication is analyzed to determine if originating ECU is trusted (possesses 
Maher-Campos does not specifically disclose for e): response includes a precomputed version of an ESN encrypted using a symmetric key. 
However, Peirce discloses:
e)  the trust response including a precomputed version of the ESN. (see Peirce paragraph [0018], lines 28-32: credentials generated include digital certificates, one or more keys, identifiers (i.e. module serial number, vehicle identification number (VIN); (ESN generated before actually utilized))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maher-Campos for e): response includes a precomputed version of an ESN as taught by Peirce. One of ordinary skill in the art would have been motivated to employ the teachings of Peirce for the benefits achieved from a system that enables additional security based upon a unique identification procedure for identification information. (see Peirce paragraph [0018], lines 28-32)   

Regarding Claim 2, Maher-Campos-Peirce discloses the system of claim 1, wherein the gateway is further programmed to:
a)  decrypt the command using a symmetric key.  (see Maher paragraph [0131], lines 11-26: cryptographic keys used in exchanging cryptographic messages between trusted systems; messages originating from trusted systems, components, devices associated with a vehicle are encrypted and/or digitally 

Maher-Peirce does not specifically disclose for b): identifying ESN of target ECU.
However, Campos discloses:
b)  identify the ESN of the target ECU from the command as decrypted. (see Campos page 8, lines 4-26: encrypting files of software for updating vehicle ECUs; generating an encrypted package; adding a header with data referring to: vehicle information, ECU identification (ID) data, data packet size, key of software file, and etc.)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maher-Peirce for b): identifying ESN of target ECU as taught by Campos.  One of ordinary skill in the art would have been motivated to employ the teachings of Campos for the benefits achieved from a system that enables the management of ECU devices within vehicles. (see Campos page 1, lines 10-13)      

Regarding Claim 4, Maher-Campos-Peirce discloses the system of claim 1, wherein the gateway is further programmed to verify that the target ECU is trusted and includes a trust response (see Maher paragraph [0152], lines 4-18: receiving a communication from a trusted vehicle; communication is analyzed to determine if originating ECU is trusted (possesses trusted credentials); determination made that communication and originating ECU are trusted) and encrypted using a symmetric key. (see Maher 

Maher-Peirce does not specifically disclose validating that a vehicle identification number (VIN) is included in response. 
However, Campos discloses wherein validating that a vehicle identification number (VIN) of the vehicle is included in the response. (see Campos page 8, lines 4-26: encrypting files of software for updating vehicle ECUs; generating an encrypted package; adding a header with data referring to: vehicle information, ECU identification (ID) data, data packet size, key of software file, and etc.)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maher-Peirce for validating that a vehicle identification number (VIN) is included in response as taught by Campos. One of ordinary skill in the art would have been motivated to employ the teachings of Campos for the benefits achieved from a system that enables the management of ECU devices within vehicles. (see Campos page 1, lines 10-13)  

Maher-Campos does not specifically disclose a precomputed version of a vehicle identification number (VIN). 
However, Peirce discloses wherein the trust response further includes a precomputed version of the vehicle identification number (VIN) of the vehicle encrypted using the 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maher-Campos for response includes a precomputed version of an ESN as taught by Peirce. One of ordinary skill in the art would have been motivated to employ the teachings of Peirce for the benefits achieved from a system that enables additional security based upon a unique identification procedure for identification information. (see Peirce paragraph [0018], lines 28-32)     

Regarding Claim 5, Maher-Campos Peirce discloses the system of claim 1, wherein the gateway is further programmed to verify that the target ECU is trusted by validating that the trust response is successfully decrypted by the gateway. (see Maher paragraph [0131], lines 11-26: cryptographic keys used in exchanging cryptographic messages between trusted systems; messages originating from trusted systems, components, devices associated with a vehicle are encrypted and/or digitally signed using keys; trusted receiving encrypted messages use keys to decrypt and/or verify the signature associated with messages)    

Regarding Claim 6, Maher-Campos Peirce discloses the system of claim 1, wherein the gateway is further programmed to add the ESN of the target ECU to the web of trust responsive to successful verification that the target ECU is trusted. (see Maher paragraph [0152], lines 4-18: receiving a communication from a trusted vehicle; 

Regarding Claim 7, Maher-Campos Peirce discloses the system of claim 6, wherein the gateway is further programmed to indicate, in the web of trust, on which one of the subnets the target ECU is located as the one of the subnets on which the trust response is received. (see Maher paragraph [0056], lines 1-20: inter-vehicle networks use wireless and/or wired communication technologies that connect the vehicle to the external world; configured to facilitate communication with a network incorporating any suitable communication standard and/or protocol (networking, internetworking, subnets))      

Regarding Claim 8, Maher discloses a method comprising:
a)  confirming, by a gateway of a vehicle, whether an ESN of a target ECU of a received command is included in a web of trust stored to the gateway; (see Maher paragraph [0151], lines 1-8: trusted credentials are distributed to verified vehicle ECUs and associated services, and used to implement the trust management methodologies) and
e)  verifying that the target ECU is trusted according to a trust response responsive to properly decrypting the trust response using the symmetric key (see Maher paragraph [0131], lines 11-26: cryptographic keys used in exchanging cryptographic messages between trusted systems; messages originating from by adding the ESN to the web of trust. (see Maher paragraph [0152], lines 4-18: receiving a communication from a trusted vehicle; communication is analyzed to determine if originating ECU is trusted (possesses trusted credentials); determination made that communication and originating ECU are trusted)      

Maher does not specifically disclose for b): forwarding a command to a target ECU. 
However, Campos discloses:  
b)  responsive to the ESN being included in the web of trust, forwarding the command to the target ECU.  (see Campos page 8, lines 4-26: encrypting files of software for updating vehicle ECUs; generating an encrypted package; adding a header with data referring to: vehicle information, ECU identification (ID) data, data packet size, key of software file, and etc.; receive and separate encrypted package (i.e. software files); decrypt encrypted package; obtain software files for each type of vehicle and each specific ECU; only ECU to be reprogrammed attends to the transmitted messages; receiving ECU proceeds to self-reprogram)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maher for b): forwarding a command to a target ECU as taught by Campos.  One of ordinary skill in the art would have been motivated to employ the teachings of Campos for the benefits 

Furthermore, Maher discloses wherein c): responsive to the ESN not being included in the web trust, sending a trust request to a plurality of subnets of the vehicle (see Maher paragraph [0154], lines 1-4: ECU receives a request to access certain secure content; (request generated and processed within a particular network environment)), and d): receiving a trust response from the target ECU via one of the subnets, and a vehicle identification number (VIN) of the vehicle encrypted using a symmetric key known to the gateway but not to the ECU. (see Maher paragraph [0131], lines 11-26: cryptographic keys used in exchanging cryptographic messages between trusted systems; messages originating from trusted systems, components, devices associated with a vehicle are encrypted and/or digitally signed using keys; trusted receiving encrypted messages use keys to decrypt and/or verify the signature associated with messages; (symmetric key utilized as cryptographic key); paragraph [0152], lines 4-18: receiving a communication from a trusted vehicle; communication is analyzed to determine if originating ECU is trusted (possesses trusted credentials); determination made that communication and originating ECU are trusted; paragraph [0056], lines 1-20: inter-vehicle networks use wireless and/or wired communication technologies (multiple types of networks, subnets) that connect the vehicle to the external world; configured to facilitate communication with a network incorporating any suitable communication standard and/or protocol (networking, internetworking, subnets))   

However, Peirce discloses for d): wherein the trust response including a precomputed version of the ESN. (see Peirce paragraph [0018], lines 28-32: credentials generated include digital certificates, one or more keys, identifiers (i.e. module serial number, vehicle identification number (VIN); (ESN generated before actually utilized))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maher-Campos for d): response includes a precomputed version of an ESN as taught by Peirce. One of ordinary skill in the art would have been motivated to employ the teachings of Peirce for the benefits achieved from a system that enables additional security based upon a unique identification procedure for identification information.  (see Peirce paragraph [0018], lines 28-32)

Regarding Claim 9, Maher-Campos-Peirce discloses the method of claim 8, wherein further comprising verifying that the target ECU is trusted by validating the vehicle identification in a trust response. (see Maher paragraph [0152], lines 4-18:receiving a communication from a trusted vehicle; communication analyzed to determine if originating ECU is trusted (possesses a trusted credential); determination made that communication and originating ECU are trusted)

Maher-Peirce does not specifically disclose vehicle identification number (VIN) of vehicle included in response. 

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maher-Peirce for vehicle identification number (VIN) of vehicle included in response as taught by Campos. One of ordinary skill in the art would have been motivated to employ the teachings of Campos for the benefits achieved from a system that enables the management of ECU devices within vehicles. (see Campos page 1, lines 10-13)

Regarding Claim 10, Maher-Campos-Peirce discloses the method of claim 8, further comprising verifying that the target ECU is trusted by validating that the trust response is successfully decrypted by the gateway. (see Maher paragraph [0131], lines 11-26: cryptographic keys used in exchanging cryptographic messages between trusted systems; messages originating from trusted systems, components, devices associated with a vehicle are encrypted and/or digitally signed using keys; trusted receiving encrypted messages use keys to decrypt and/or verify the signature associated with messages)     

Regarding Claim 11, Maher-Campos-Peirce discloses the method of claim 8, further comprising adding the ESN of the target ECU to the web of trust responsive to successful verification that the target ECU is trusted. (see Maher paragraph [0152], lines 4-18:receiving a communication from a trusted vehicle; communication analyzed to determine if originating ECU is trusted (possesses a trusted credential); determination made that communication and originating ECU are trusted)    

Regarding Claim 12, Maher-Campos-Peirce discloses the method of claim 8, further comprising indicating, in the web of trust, on which one of the subnets the target ECU is located as the one of the subnets on which the trust response is received. (see Maher paragraph [0056], lines 1-20: inter-vehicle networks use wireless and/or wired communication technologies that connect the vehicle to the external world; configured to facilitate communication with a network incorporating any suitable communication standard and/or protocol (networking, internetworking, subnets))      

Regarding Claim 13, Maher-Campos-Peirce discloses the method of claim 8, wherein the command is a request to unlock vehicle doors, and the target ECU is a body controller of the vehicle. (see Maher paragraph [0049], lines 8-10: telematics systems allow vehicle to be remotely started and/or the vehicle doors to be unlocked/locked)    

Regarding Claim 14, Maher discloses a non-transitory computer-readable medium including instructions that, when executed by a processor of a gateway of a vehicle, cause the gateway to:
a)  confirm whether an ESN of a target ECU of a received command is included in a web of trust stored to the gateway; (see Maher paragraph [0151], lines 1-8: trusted credentials are distributed to verified vehicle ECUs and associated services, and used to implement the trust management methodologies) and   
e)  verifying that the target ECU is trusted according to a trust response responsive to properly decrypting the trust response using the symmetric key (see Maher paragraph [0131], lines 11-26: cryptographic keys used in exchanging cryptographic messages between trusted systems; messages originating from trusted systems, components, devices associated with a vehicle are encrypted and/or digitally signed using keys; trusted receiving encrypted messages use keys to decrypt and/or verify the signature associated with messages; (symmetric key utilized as cryptographic key)) by adding the ESN to the web of trust. (see Maher paragraph [0152], lines 4-18: receiving a communication from a trusted vehicle; communication is analyzed to determine if originating ECU is trusted (possesses trusted credentials); determination made that communication and originating ECU are trusted)     

Maher does not specifically disclose for b): forwarding a command to a target ECU. 
However, Campos discloses:
b)  responsive to ESN being included in the web of trust, forward the command to the target ECU. (see Campos page 8, lines 4-26: encrypting files of software for 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maher for b): forwarding a command to a target ECU as taught by Campos.  One of ordinary skill in the art would have been motivated to employ the teachings of Campos for the benefits achieved from a system that enables the management of ECU devices within vehicles. (see Campos page 1, lines 10-13)

Furthermore, Maher discloses wherein for c): responsive to the ESN not being included in the web of trust, send a trust request to a plurality of subnets of the vehicle (see Maher paragraph [0154], lines 1-4: ECU receives a request to access certain secure content; (request generated and processed within a particular network environment (subnet))), and d): receive a trust response from the target ECU via one of the subnets encrypted using a symmetric key known to the gateway but not to the ECU. (see Maher paragraph [0152], lines 4-18: receiving a communication from a trusted vehicle; communication is analyzed to determine if originating ECU is trusted (possesses trusted credentials); determination made that communication and originating ECU are trusted; paragraph [0056], lines 1-20: inter-vehicle networks use wireless and/or wired communication technologies (multiple 

Maher-Campos does not specifically disclose for d): a precomputed version of an ESN encrypted using a symmetric key. 
However, Peirce discloses wherein for d): the trust response including a precomputed version of the ESN. (see Peirce paragraph [0018], lines 28-32: credentials generated include digital certificates, one or more keys, identifiers (i.e. module serial number, vehicle identification number (VIN); (ESN generated before actually utilized))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maher-Campos for d): response includes a precomputed version of an ESN as taught by Peirce. One of ordinary skill in the art would have been motivated to employ the teachings of Peirce for the benefits achieved from a system that enables additional security based upon a unique identification procedure for identification information.  (see Peirce paragraph [0018], lines 28-32)    

Regarding Claim 15, Maher-Campos-Peirce discloses the medium of claim 14, wherein further comprising instructions that, when executed by the processor of the gateway, cause the gateway to verify that the target ECU is trusted by validating a vehicle identification and a trusted response. (see Maher paragraph [0152], lines 4-18:receiving a communication from a trusted vehicle; communication is analyzed to 

Maher-Peirce does not specifically disclose a vehicle identification number (VIN) of a vehicle is included in response. 
However, Campos discloses wherein a vehicle identification number (VIN) of the vehicle is included in the response. (see Campos page 8, lines 4-26: encrypting files of software for updating vehicle ECUs; generating an encrypted package; adding a header with data referring to: vehicle information, ECU identification (ID) data, data packet size, key of software file, and etc.; receive and separate encrypted package (i.e. software files); decrypt encrypted package; obtain software files for each type of vehicle and each specific ECU; only ECU to be reprogrammed (target ECU) attends to the transmitted messages; receiving ECU proceeds to self-reprogram)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maher-Peirce for a vehicle identification number (VIN) of a vehicle is included in response as taught by Campos. One of ordinary skill in the art would have been motivated to employ the teachings of Campos for the benefits achieved from a system that enables the management of ECU devices within vehicles. (see Campos page 1, lines 10-13)  

Regarding Claim 16, Maher-Campos-Peirce discloses the medium of claim 14, further comprising instructions that, when executed by the processor of the gateway, cause the gateway to verify that the target ECU is trusted by validating that the trust response is successfully decrypted by the gateway. (see Maher paragraph [0131], lines 11-26: 

Regarding Claim 17, Maher-Campos-Peirce discloses the medium of claim 14, further comprising instructions that, when executed by the processor of the gateway, cause the gateway to add the ESN of the target ECU to the web of trust responsive to successful verification that the target ECU is trusted. (see Maher paragraph [0152], lines 4-18:receiving a communication from a trusted vehicle; communication is analyzed to determine if originating ECU is trusted (possesses a trusted credential); determination made that communication and originating ECU are trusted)    

Regarding Claim 18, Maher-Campos-Peirce discloses the medium of claim 14, further comprising instructions that, when executed by the processor of the gateway, cause the gateway to indicate, in the web of trust, on which one of the subnets the target ECU is located as the one of the subnets on which the trust response is received. (see Maher paragraph [0056], lines 1-20: inter-vehicle networks use wireless and/or wired communication technologies that connect the vehicle to the external world; configured to facilitate communication with a network incorporating any suitable communication standard and/or protocol (networking, internetworking, subnets))    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
March 1, 2021                                                                                                                                                                                              
                                                                                                                                                                                                      
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436